DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant is thanked for providing line numbers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 15, the recitation, “from the bottom” (line 80) is indefinite for lacking proper antecedent basis.
	In regard to claims 18, 19, the recitation, “cleaning further comprises” (lines 104, 108) inappropriately reintroduces cleaning, which was already introduced previously.
	The recitation, “to drain liquid removed from the freezing chamber” (line 110-111) is indefinite inappropriately reintroduces “liquid” which was already recited in claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5126156) in view of Jones (US 2011/0039009) in view of McCune (US 6977040).
	Jones (156) teaches a method of preparing and storing a free-flowing frozen supplementary product (column 1, line 40 - “frozen” “dairy product”), comprising the steps of:
pumping (column 5, line 2 - “pump 31”) the supplementary composition onto an upper surface of a drip tray (32 - column 4, line 67; see figure 1), 73wherein a lower 
76freezing the dripped supplementary composition within the freezing chamber (12) into frozen 77beads (column 5, lines 15-20, “beads B”); 
78transporting the frozen beads (B) by a conveying device (auger, column 5, line 25-30; hereafter transporter) away from the freezing chamber (12), wherein 79transporting the frozen beads (B) comprises: 
80receiving the frozen beads (B) from a bottom of the freezing chamber (12) through an 81intake (entry part) at an intake end (bottom end of 36) of an elongated housing (36), the intake end (bottom end of 36) being positioned at the 82bottom of the freezing chamber (12), the elongated housing (36) being mounted at a conveying 83angle (column 5, line 26) wherein a discharge end (near 40) of the elongated housing (36) is elevated relative to the 84intake end (bottom end) of the elongated housing (36), 
85receiving the frozen beads (B) onto a first portion of the conveying device (transporter) within the 86elongated housing (36), and 
87discharging the frozen beads (B) from the elongated housing (36) by dropping the frozen 88beads (B) from the conveying device through a chute (40) adjacent the discharge end (near 40) of the 89elongated housing (36).
Jones (156) does not explicitly teach that the conveying device is a conveyor belt.  However, conveyor belts are well known for gentle handling and lower horsepower requirements and Jones (009) teaches that frozen beads are desirably transported by 
Further, Jones (156) does not explicitly teach cleaning the freezing chamber and at least the lower surface of the drip tray by spraying liquid from a spray ball positioned within the freezing chamber; spraying water from an upper spray ball positioned above the drip tray to spray the 106upper surface of the drip tray; 92removing the liquid sprayed into the freezing chamber by draining the liquid through the 93intake of the elongated housing; and 108109cleaning the intake end of the elongated housing by opening a drain line at the intake end of the elongated housing to drain liquid removed from the freezing chamber.
However, cleaning equipment with spraying water is well known as taught by McCune.  McCune teaches cleaning an interior (see figure 4) of a chamber (410) by spraying liquid (column 2, line 44 - “water”) from a spray ball (419) positioned the chamber (410); spraying water (column 2, line 44 - “water”) from another spray ball (419) positioned vertically relative to the spray ball (419) to spray other horizontal surfaces of dispensing structures; 92removing the liquid sprayed into the freezing chamber (410) by draining the liquid (water) from the lowest point of the chamber (column 5, line 9-11; column 7, line 4 - draining is provided from outlet manifold at bottom of chamber); and 108109cleaning takes place as water is drained from the chamber (410) (as water and detergent - column 5, line 55-60 move out of the chamber performs a cleaning action).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Jones (156) with cleaning steps including cleaning the freezing chamber (12) .

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive as the detailed rejection above shows how the prior art fully makes the claims obvious.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
April 20, 2021